UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 JOHNNIE PARKER, et al.,

             Plaintiffs,

        v.

 JOHN MORIARTY & ASSOCIATES,

             Defendant/Third Party Plaintiff,

        v.
                                                        Civil Action No. 15-1506 (CKK)
 STRITTMATTER METRO, LLC,

             Third Party Defendant/Fourth Party
             Plaintiff,

        v.

 ENVIRONMENTAL CONSULTANTS AND
 CONTRACTORS, INC.,

             Fourth Party Defendant.


                                 MEMORANDUM OPINION
                                   (December 21, 2016)

       On December 2, 2016, the Court issued an [62] Order and accompanying [63]

Memorandum Opinion denying both the [46] Motion to Intervene and the [61] Motion to Retain

Right of Party to Intervene filed by Deborah Khalil-Ambrozou (“Movant”), Plaintiff Johnnie

Parker’s mother. Presently before the Court is Movant’s [68] Motion to Reverse 62 Order Denying

Ms. Khalil-Ambrozou’s 46 Motion to Intervene and Ms. Khalil-Ambrozou’s 61 Motion to Retain

Right of Party to Intervene and Redress, which the Court shall construe as a motion for

reconsideration of its Order denying Movant’s request to intervene in the instant action pursuant



                                                  1
to Federal Rule of Civil Procedure 54(b). 1 The Court has carefully considered Movant’s motion

and concludes that Movant has provided no basis for the Court to alter or amend its decision to

deny her request to intervene. 2

       Federal Rule of Civil Procedure 54(b) provides that “any order . . . that adjudicates fewer

than all the claims or the rights and liabilities of fewer than all the parties . . . may be revised at

any time before the entry of a judgment adjudicating all the claims and all the parties’ rights and

liabilities.” Fed. R. Civ. Pro. 54(b). “The Court has broad discretion to hear a motion for

reconsideration brought under Rule 54(b).” Flythe v. D.C., 4 F. Supp. 3d 216, 218 (D.D.C. 2014)

(quoting Isse v. Am. Univ., 544 F. Supp. 2d 25, 29 (D.D.C. 2008)). “[T]his jurisdiction has

established that reconsideration is appropriate ‘as justice requires.’” Lyles v. District of Columbia,

65 F. Supp. 3d 181, 188 (D.D.C. 2014) (quoting Cobell v. Norton, 355 F. Supp. 2d 531, 539

(D.D.C. 2005)). In general, “a court will grant a motion for reconsideration of an interlocutory

order only when the movant demonstrates: (1) an intervening change in the law; (2) the discovery

of new evidence not previously available; or (3) a clear error in the first order.” Stewart v. Panetta,

826 F. Supp. 2d 176, 177 (D.D.C. 2011) (quoting Zeigler v. Potter, 555 F. Supp. 2d 126, 129

(D.D.C. 2008)).

       As the Court explained in its earlier opinion, “Movant’s asserted injury aris[es] out of the

altercation at her house and the court-ordered evaluation in 2016, and Plaintiff Parker’s claims

aris[e] out of an alleged injury that he incurred while working as subcontractor on a construction



       1
          While Movant does not set forth the authority under which she seeks for the Court to
reconsider its ruling, the Court is mindful of its “obligation to construe pro se filings liberally.”
Toolasprashad v. Bur. of Prisons, 286 F.3d 576, 583 (D.C. Cir. 2002). Here, the Court construes
this as a motion brought pursuant to Rule 54(b) because the Court has not yet entered a final
judgment on all pending claims in this action.
        2
          In an exercise of its discretion, the Court finds that holding oral argument would not be
of assistance in rendering its decision. See LCvR 7(f).


                                                  2
site in 2014.” Mem. Op. (Dec. 2, 2016), at 6-7, ECF No. [63]. In reaching its decision, the Court

considered whether Movant may intervene as of right in this action pursuant to Rule 24(a) or,

alternatively, whether the Court should grant her permissive intervention pursuant to Rule 24(b).

Ultimately, the Court held that Movant failed to demonstrate Article III and prudential standing as

required to intervene as of right in this matter. Moreover, the Court found that Movant had not

asserted a claim that shares a common question of law or fact such that permissive intervention

would be warranted and found that permitting intervention would cause undue delay. Here,

Movant has raised no new grounds to demonstrate that her request to intervene should be granted.

As such, the Court shall DENY Movant’s [69] Motion to Reverse 62 Order Denying Ms. Khalil-

Ambrozou’s 46 Motion to Intervene and Ms. Khalil-Ambrozou’s 61 Motion to Retain Right of Party

to Intervene and Redress, for the foregoing reasons, as well as the reasons stated in the [63]

Memorandum Opinion issued in this case on December 2, 2016, which the Court fully

INCORPORATES and makes part of this Memorandum Opinion.

       An appropriate Order accompanies this Memorandum Opinion.



                                                            __     /s/______________________
                                                            COLLEEN KOLLAR-KOTELLY
                                                            United States District Judge




                                                3